               8:19-cv-00125 Doc # 1 Filed: 03/25/19 Page 1 of 6 - Page ID # 1



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,
                                                                         8:19CV
         vs.

MARILYN MAE MATSON; AND CLIFTON
W. MATSON,

                         Defendants.

                                            COMPLAINT

         Comes now the Plaintiff by Joseph P. Kelly, Acting United States Attorney for the District

of Nebraska and Timothy R. Hook, Assistant United States Attorney for this District, and for its

cause of action alleges:

         (1)      This is a civil action brought by the United States of America under the provisions

of 28 U.S.C. § 1345.

         (2)      Wayne R. Matson died on March 29, 2002. Wayne R. Matson and Marilyn Mae

Matson held title as joint tenants with right of survivorship, and upon Wayne R. Matson’s passing,

Marilyn Mae Matson held title to the property in fee simple.

         (3)      Service may be made in the following manner:

                  (a)    Defendant Marilyn Mae Matson, (Borrower), may be served by delivering

a copy of the Summons and Complaint to her in Hitchcock County, Nebraska, within the

jurisdiction of this court.

                  (b)    Defendant Clifton W. Matson, may be served by delivering a copy of the

Summons and Complaint to him in Lancaster County, Nebraska, within the jurisdiction of this

court.


                                                   1
              8:19-cv-00125 Doc # 1 Filed: 03/25/19 Page 2 of 6 - Page ID # 2



        (4)      On or about February 6, 1997, the Defendant Marilyn Mae Matson and the deceased

borrower Wayne R. Matson, executed and delivered to the Plaintiff, United States of America,

acting through the Farmers Home Administration, now the Rural Housing Service, an agency of

the United States Department of Agriculture, a Promissory Note whereby they promised to pay to

Plaintiff the sum of $40,370.00, with interest thereon at 7.250 percent per annum. As consideration

of the Note, Plaintiff made a Rural Housing loan to the Defendant and the deceased borrower

Wayne R. Matson, pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. §

1471et seq.). A true and correct copy of the Note is attached as Exhibit A.

        (5)      At the same time and place and as part of the same transaction, to secure the

payment of the Note, the Defendant, Marilyn Mae Matson and the deceased borrower Wayne R.

Matson, executed and delivered to the Plaintiff, a purchase-money security interest in the form of

a Real Estate Mortgage upon certain real estate in Red Willow County, Nebraska, within the

jurisdiction of this court, to-wit:

        Lot One (1), Block Five (5), Tenth Addition to the City of McCook.

        This Mortgage was recorded in the Office of the Recorder of Deeds of Red Willow County,

Nebraska, on February 6, 1997 in Book 163, at Pages 552-555. A true and correct copy of the

Mortgage is attached as Exhibit B.

        (6)      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. § 3550.162, the Real Estate Mortgage also secured the

recapture of interest credit or subsidy granted to the Defendant, Marilyn Mae Matson and the

deceased borrower Wayne R. Matson. The total amount of interest credit or subsidy subject to

recapture is $15,381.50.

        (7)      The Plaintiff is the owner and holder of the Promissory Note and Real Estate

Mortgage, attached as Exhibits A and B.
                                                2
              8:19-cv-00125 Doc # 1 Filed: 03/25/19 Page 3 of 6 - Page ID # 3



        (8)      Upon information and belief, Defendant Marilyn Mae Watson conveyed title to the

property described in paragraph (5) above to Defendant Clifton Matson, by way of warranty deed,

on or about May 24, 2002. This conveyance was done without the knowledge and consent of

Plaintiff.

        (9)      Defendant, Marilyn Mae Matson, filed for Chapter 7 Bankruptcy relief in the

United States Bankruptcy Court, District of Nebraska, in Petition No. 4:05bk43797. The Court

granted a discharge on January 27, 2006, and the case was closed on January 27, 2006. The

Agency’s debt was reaffirmed pursuant to a reaffirmation agreement filed with the Court on

December 1, 2005 (Doc No.13, Case No. 4:05bk43797, U.S. Bankruptcy Court, District of

Nebraska). A true and correct copy of the reaffirmation agreement is attached as Exhibit C.

        (10)     The Defendant, Marilyn Mae Matson, failed to pay to Plaintiff installments of

principal and interest when due in violation of the provisions of the Note and Mortgage. The

Plaintiff has accelerated the indebtedness and made demand for payment in full. No voluntary

payment has been directly received from the borrower.

        (11)     The Defendant, Marilyn Mae Matson, owes, pursuant to the provisions of the

Promissory Note and Real Estate Mortgage, a balance of $64,516.36, which includes $40,100.96

in principal (comprised of $27,371.93 in unpaid principal and $12,729.03 in advances); and

$9,033.90 in interest (consisting of $7,263.69 in interest on principal and $1,770.21 interest on

advances), as of March 7, 2019, plus interest accruing thereafter at the daily rate of $7.9638

(consisting of $5.4368 daily interest on principal and $2.5270 daily interest on advances); and

$15,381.50 in interest credit or subsidy subject to recapture.

        (12)     No other action has been brought for the recovery of the balance due.

        (13)     The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.
                                                 3
              8:19-cv-00125 Doc # 1 Filed: 03/25/19 Page 4 of 6 - Page ID # 4



        (14)     The Defendant, Clifton W. Matson, may claim an interest in the security property

pursuant to a Deed in his favor filed in the Office of the Register of Deeds for Red Willow County

on September 27, 2002, in Book 129 at Page 821.

        (15)     The interests of all the Defendants are junior and inferior to the interests of the

Plaintiff.

        (16)     None of the Defendants have a right to redemption after foreclosure sale herein.

        WHEREFORE, the Plaintiff demands judgment in rem against the mortgaged property in

the amount of $64,516.36, which includes $40,100.96 in principal (comprised of $27,371.93 in

unpaid principal and $12,729.03 in advances); and $9,033.90 in interest (consisting of $7,263.69

in interest on principal and $1,770.21 interest on advances), as of March 7, 2019, plus interest

accruing thereafter at the daily rate of $7.9638 (consisting of $5.4368 daily interest on principal

and $2.5270 daily interest on advances); and $15,381.50 in interest credit or subsidy subject to

recapture.

        The Plaintiff further demands that its Mortgage be declared a first and paramount lien on

the real estate described therein and that such advances as the Plaintiff may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding to be allowed as a first and prior lien

on the security.

        The Plaintiff further demands that all legal right, title and interest which said Defendants

have in the real estate be sold at public sale, without redemption, in accordance with 28 U.S.C. §§

2001-2003, inclusive, and that the sale be subject to any unpaid real estate taxes or special

assessments, and that the sale proceeds be applied in the following order:

        (1)      Filing fees allowed pursuant to 28 U.S.C. § 2412(a)(2);

        (2)      The costs of the sale and of this action;
                                                   4
             8:19-cv-00125 Doc # 1 Filed: 03/25/19 Page 5 of 6 - Page ID # 5



       (3)      The interest accruing on the Plaintiff’s judgment in rem against the mortgaged

property;

       (4)      The Plaintiff’s judgment in rem against the mortgaged property and the Defendants;

       (5)      The Plaintiff’s judgment for interest credit or subsidy subject to recapture; and

       (6)      The balance, if any, be brought into this Court to await its further order.

       The Plaintiff further demands that all right, title and interest in and to the real estate of the

Defendants, Marilyn Mae Matson and Clifton W. Matson, and of all persons claiming by, through

or under them to be decreed to be junior and inferior to the Plaintiff’s Mortgage and be absolutely

barred and foreclosed.

       If the purchaser of the real estate be denied possession, the Plaintiff prays that upon the

filing of a proper Praecipe, this Court issue a Writ of Assistance and without further order of this

Court place the purchaser of the real estate in peaceable possession.

                                               UNITED STATES OF AMERICA,
                                               Plaintiff

                                               JOSEPH P. KELLY
                                               United States Attorney for the
                                               District of Nebraska

                                       By:     s/ Timothy R. Hook
                                               TIMOTHY R. HOOK, #24529
                                               Assistant U.S. Attorney
                                               1620 Dodge Street, Suite 1400
                                               Omaha, NE 68102-1506
                                               Tel: (402) 661-3700
                                               Fax: (402) 661-3086
                                               E-mail: tim.hook@usdoj.gov




                                                  5
           8:19-cv-00125 Doc # 1 Filed: 03/25/19 Page 6 of 6 - Page ID # 6



Of Counsel:

Office of General Counsel
U.S. Department of Agriculture, Rural Development
Beacon Facility – Mail Stop 1401
P.O. Box 419205
Kansas City, MO 64141-6205
Tel: (816) 823-4646
Fax: (816) 823-4688

                               REQUEST FOR PLACE OF TRIAL

        The United States hereby requests that trial of the above-entitled matter be held in the
City of Omaha, Nebraska.


                                              /s/ Timothy R. Hook
                                              TIMOTHY R. HOOK




                                                 6
8:19-cv-00125 Doc # 1-1 Filed: 03/25/19 Page 1 of 3 - Page ID # 7




                                                                    EXHIBIT
                                                                      A
8:19-cv-00125 Doc # 1-1 Filed: 03/25/19 Page 2 of 3 - Page ID # 8
8:19-cv-00125 Doc # 1-1 Filed: 03/25/19 Page 3 of 3 - Page ID # 9
8:19-cv-00125 Doc # 1-2 Filed: 03/25/19 Page 1 of 4 - Page ID # 10




                                                                     EXHIBIT
                                                                       B
8:19-cv-00125 Doc # 1-2 Filed: 03/25/19 Page 2 of 4 - Page ID # 11
8:19-cv-00125 Doc # 1-2 Filed: 03/25/19 Page 3 of 4 - Page ID # 12
8:19-cv-00125 Doc # 1-2 Filed: 03/25/19 Page 4 of 4 - Page ID # 13
Case 05-43797-TJM
        8:19-cv-00125Doc
                      Doc13# 1-3
                              FiledFiled:
                                    12/01/05
                                          03/25/19
                                                Entered
                                                    Page12/01/05
                                                         1 of 1 - Page
                                                                  19:01:15
                                                                       ID # 14
                                                                             Desc Main
                             Document        Page 1 of 1




                                                                                         EXHIBIT
                                                                                           C
